Citation Nr: 1618851	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for scars, residual of bilateral mastectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A July 2013 rating decision granted a 20 percent evaluation for the Veteran's scars, residual of bilateral mastectomy effective February 26, 2011.  

The Veteran testified at an October 2014 hearing by the undersigned Veterans Law Judge held by videoconference from the RO.  

In January 2015 and October 2015, the Board remanded the claim for additional development.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2015, the Board remanded the issue, to schedule the Veteran for a VA examination to ascertain the severity of his service-connected scar disability.  The Board specifically directed the examiner to identify any other manifestation of the service-connected disability, to include any neurologic or orthopedic impairment.  The December 2015 examiner found no orthopedic impairment related to the Veteran's scars.  The examiner found sensory damage in the keloids suggesting a small nerve fiber neuropathy.  However, the VA examiner failed to identify all neurological symptomatology, to include the impacted nerves.

Additionally, the Veteran reported to the December 2015 VA examiner that he uses steroid creams and injections in order to relieve the pain caused by his scars.  In light of the Veteran's assertions, the examiner must determine whether the Veteran uses systemic therapy such as corticosteroids (to include topical) and the frequency of its usage.  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, any outstanding VA treatment records for the Veteran's scars dated since November 2015 and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of any neurologic symptoms associated with his scars, to include the impact on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, at the Cincinnati VAMC, to specifically identify all neurological symptomatology.  If possible, the examiner should identify the impacted nerves.  The examiner must specifically indicate whether the Veteran uses systemic therapy such as corticosteroids (to include topical) and the frequency of its usage.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

All appropriate testing should be conducted, and all findings set forth in a legible report. 

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



